DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because the language “communicating the opening” (Published Application, claim 1, ¶ 9, ll. 4-5) is unclear and the following language is suggested   - -   communicating with the opening - -.
Claim 23 is objected to because the language “communicating the opening” (Published Application, claim 23, ¶ 8, ll. 4-5) is unclear and additionally, “the opening” lacks antecedent basis in the claims. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, 13, 14, and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,119,438 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader and are thus, fully met by the claims of the patent. 
Regarding claim 1, the patent recites a process cartridge (drum cartridge and toner cartridge; claim 1) comprising: a drum cartridge including (c. 22, l. 7): a photosensitive drum (c. 22, l. 8); a cleaner (cleaning member) configured to remove waste toner from the photosensitive drum (c. 22, ll. 9-10); a developing device including a developing roller which is movable relative to the photosensitive drum (c. 22, ll. 11-15), the developing device having an opening (c. 22, l. 50); a waste toner conveying pipe configured to convey the waste toner removed from the photosensitive drum by the cleaner (c. 22, ll. 16-18), the waste toner conveying pipe having a waste toner discharge port through which the waste toner is to be discharged (c. 22, ll. 45-47); a frame supporting the photosensitive drum, the cleaner and the developing device (c. 22, ll. 19-20); and a seal member located between the developing device and the waste toner conveying pipe (c. 22, ll. 54-56), surrounding the waste toner discharge port and the opening of the developing device, and capable of being deformed when the developing device is moved relative to the photosensitive drum (c. 22, ll. 56-59); and a toner cartridge attachable to and detachable from the drum cartridge (c. 22, ll. 43-44), the toner cartridge having a waste toner receiving port through which the waste toner is to be received (c. 22, ll. 48-49), the waste toner receiving port communicating the opening of the developing device in a state where the toner cartridge is attached to the developing device (c. 22, ll. 50-53), the toner cartridge including (c. 22, l. 31): a toner container capable of accommodating therein the toner to be supplied to the developing roller (c. 22, ll. 32-33); and a waste toner container capable of accommodating therein the waste toner (c. 22, ll. 34-35).
Regarding claim 17, the patent recites a process cartridge (a drum cartridge and toner cartridge; claim 10) comprising: a drum cartridge including (c. 24, l. 1): a photosensitive drum (c. 24, l. 2); a cleaner configured to remove waste toner from the photosensitive drum (c. 24, ll. 3-4); a developing device including a developing roller which is movable relative to the photosensitive drum (c. 24, ll. 5-9), the developing device having a toner receiving port through which the toner is to be received (c. 24, 43-44); a waste toner conveying pipe configured to convey the waste toner removed from the photosensitive drum by the cleaner (c. 24, ll. 10-12); and a frame supporting the photosensitive drum, the cleaner and the developing device (c. 24, ll. 13-14), the frame including a wall which has an opening communicating with the toner receiving port (c. 24, ll. 45-46); and a seal member located between the wall and the developing device, surrounding the opening and the toner receiving port, and capable of being deformed when the developing device is moved relative to the photosensitive drum (c. 24, ll. 50-54); and a toner cartridge attachable to and detachable from the frame (c. 24, ll. 39-40), the toner cartridge having a toner discharge port through which the toner is to be discharged (c. 24, ll. 41-42), the toner cartridge including: a toner container capable of accommodating therein the toner to be supplied to the developing roller (c. 24, ll. 26-27); and a waste toner container capable of accommodating therein the waste toner (c. 24, ll. 28-29), wherein the wall of the frame is located between the toner discharge port and the toner receiving port in a state where the toner cartridge is attached to the frame (c. 24, ll. 45-48).
Claims 2, 3, 5-7, 13, 14, and 18-22 are similarly met.

Allowable Subject Matter
Claims 23-26 would be allowable if rewritten to overcome the objection set forth above.
 The prior art does not disclose or suggest “wherein the drum cartridge further includes a seal member located between the toner cartridge and the waste toner conveying pipe, surrounding the waste toner discharge port and the waste toner receiving port, and capable of being deformed when the developing device is moved relative to the photosensitive drum” in combination with the remaining claim elements as recited in claims 23-26. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852